DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wolz (US 3157042).
With regard to claim 1, Wolz teaches an electronic drive for a lock assembly (fig1) comprising: 
a housing (40); 
a motor disposed within the housing (38); 
at least one link bar (46) coupled to the motor and at least partially extending out of the housing; 
and a driven disk (43) coupled to a first end of the at least one link bar and rotatable about a rotational axis, wherein the driven disk is adapted to couple to the lock assembly, and upon rotation, extend and retract at least one locking element (12), and wherein in operation, the motor selectively drives substantially linear movement of the at least one link bar to rotate the driven disk about the rotational axis.  

With regard to claim 14, Wolz teaches a door lock comprising: 
a mortise lock assembly comprising one or more locking elements (12); and 
an electronic drive coupled to the mortise lock assembly to extend and retract the one or more locking elements, wherein the electronic drive comprises: 
a housing (40); 
a motor disposed within the housing (38); 
at least one link bar (46) coupled to the motor and at least partially extending out of the housing; 
and a driven disk (43) coupled to a first end of the at least one link bar and rotatable about a rotational axis, wherein the driven disk is coupled to the mortise lock assembly, and  32upon rotation, extend and retract the one or more locking elements (12), and wherein in operation, the motor selectively drives substantially linear movement of the at least one link bar to rotate the driven disk about the rotational axis.  
With regard to claim 15, The door lock of claim 14, further comprising a faceplate (11), wherein the mortise lock assembly and the housing are both coupled to the faceplate.  
With regard to claim 16, The door lock of claim 14, further comprising a thumbturn and/or a key cylinder (36) coupled to the driven disk.  
With regard to claim 17, The door lock of claim 14, further comprising an access system (starting button 58) operatively coupled to the electronic drive and selectively driving operation of the motor.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wolz (US 3157042) in light of Alexander, et al. (US 20040003633), herein referred to as Alexander.
With regard to claim 18, Wolz teaches a method of operating a lock assembly comprising:
Receiving at an access system (58/59) an activation signal from a control element (53), thus rotating a driven disk (43) coupled to the lock assembly, wherein the driven disk is coupled to a motor (38) that drives rotation of the driven disk.
Wolz does not teach a security device that would be used to authorize a person to actuate the activation signal, allowing any user to press the button (58) and unlatch the lock.
Alexander teaches a method of operating a lock assembly comprising: 
receiving at an access system (164) an activation signal from a control element (card reader 180)
detecting, by the access system, a presence of a security device (encoded card 172) relative to a door; 
determining, by the access system, a position of the security device relative to the door (whether the card is on the card reader); 
determining, by the access system, an authorization of the security device (verifying the card’s identity); and 
In combination Alexander and Wolz teach rotating a driven disk coupled to the lock assembly based on the security device being (i) positioned proximate the door; (ii) located exterior to the door; and (iii) 
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have used the card reader and access system teaching of Alexander to replace the starting button of Wolz, as the mechanics of the locking mechanism and motor of Wolz would function the exact same, but the improvement of adding a card reader would provide increased security by only allowing access holders to open the door. 
Allowable Subject Matter
Claims 2-12 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With regard to claim 2, the prior art fails to teach a clutch assembly coupled to a second end of the at least one link bar and disposed within the housing, wherein the rotational axis is a first rotational axis and the clutch assembly is rotatable about a second rotational axis.  The prior art either shows a clutch assembly, like that of Wolz (15), that is disposed outside of the housing of the motor and part of the link bar, or that is not connected to the second end of the link bar of a driven disk. 
	Since claim 2 would be allowable, its dependent claims 3-12 would similarly be allowable.
With regard to claim 19, the prior art fails to teach a method wherein rotating the driven disk comprises rotating a clutch assembly and substantially linearly moving a pair of link bars extending between the driven disk and the clutch assembly. The prior art teaches some clutch assemblies that are rotated as the driven disk is, but does not teach a pair of link bars that are moved linearly and that extend between the driven disk and clutch assembly.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of
the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.